             Case 20-30336 Document 14 Filed in TXSB on 01/22/20 Page 1 of 22



                         IN THE UNITED STATES BANKRUPTCY COURT
                               SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

                                                                    )
    In re:                                                          )   Chapter 11
                                                                    )
    MCDERMOTT INTERNATIONAL, INC., et al.,1                         )   Case No. 20-30336 (DRJ)
                                                                    )
                             Debtors.                               )   (Joint Administration Requested)
                                                                    )   (Emergency Hearing Requested)

               DEBTORS’ EMERGENCY MOTION FOR ENTRY OF AN
         ORDER AUTHORIZING THE PAYMENT OF CERTAIN TAXES AND FEES

             EMERGENCY RELIEF HAS BEEN REQUESTED. A HEARING WILL BE CONDUCTED ON THIS
             MATTER ON JANUARY 23, 2020, AT 9:00 A.M. IN COURTROOM 400, 4TH FLOOR, 515 RUSK
             STREET, HOUSTON, TEXAS 77002. IF YOU OBJECT TO THE RELIEF REQUESTED OR YOU
             BELIEVE THAT EMERGENCY CONSIDERATION IS NOT WARRANTED, YOU MUST EITHER
             APPEAR AT THE HEARING OR FILE A WRITTEN RESPONSE PRIOR TO THE HEARING,
             OTHERWISE THE COURT MAY TREAT THE PLEADING AS UNOPPOSED AND GRANT THE
             RELIEF REQUESTED.

             RELIEF IS REQUESTED NO LATER THAN JANUARY 23, 2020.


             The above-captioned debtors and debtors in possession (collectively, the “Debtors”)

respectfully state as follows in support of this motion (this “Motion”):

                                                 Relief Requested

             1.     The Debtors seek the entry of an order, substantially in the form attached hereto,

authorizing the Debtors to remit and pay (or use tax credits to offset) Taxes and Fees (as each is

defined herein) in the ordinary course of business.

                                            Jurisdiction and Venue

             2.     The United States Bankruptcy Court for the Southern District of Texas

(the “Court”) has jurisdiction over this matter pursuant to 28 U.S.C. § 1334. This is a core



1
      A complete list of each of the Debtors in these chapter 11 cases may be obtained on the website of the Debtors’
      proposed claims and noticing agent at https://cases.primeclerk.com/McDermott. The location of Debtor
      McDermott International, Inc.’s principal place of business and the Debtors’ service address in these chapter 11
      cases is 757 North Eldridge Parkway, Houston, Texas 77079.
        Case 20-30336 Document 14 Filed in TXSB on 01/22/20 Page 2 of 22



proceeding pursuant to 28 U.S.C. § 157(b). The Debtors confirm their consent, pursuant to

rule 7008 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), to the entry of

a final order by the Court in connection with this Motion to the extent that it is later determined

that the Court, absent consent of the parties, cannot enter final orders or judgments in connection

herewith consistent with Article III of the United States Constitution.

       3.      Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

       4.      The bases for the relief requested herein are sections 105(a), 363(b), 507(a)(8), and

541 of title 11 of the United States Code (the “Bankruptcy Code”), Bankruptcy Rules 6003, 6004,

and 9019 and rule 9013-1 of the Local Bankruptcy Rules for the Southern District of Texas

(the “Local Rules”).

       5.      On January 21, 2020 (the “Petition Date”), each Debtor filed a voluntary petition

for relief under chapter 11 of the Bankruptcy Code. A detailed description surrounding the facts

and circumstances of these chapter 11 cases is set forth in the Declaration of David Dickson,

President and Chief Executive Officer of McDermott International, Inc., in Support of the

Chapter 11 Petitions (the “Dickson Declaration”) and the Declaration of John R. Castellano, Chief

Transformation Officer of McDermott International, Inc., in Support of the Debtors’ First Day

Motions (the “Castellano Declaration,” together with the Dickson Declaration, the “First Day

Declarations”), filed contemporaneously with this Motion and incorporated by reference herein.

                                    Taxes and Fees Overview

       6.      In the ordinary course of business, the Debtors collect and incur taxes and fees

owed to more than 100 taxing authorities worldwide related to (a) sales (including value added tax

(the “VAT Taxes”)), property, income, operations, third-party services, customs and import




                                                 2
         Case 20-30336 Document 14 Filed in TXSB on 01/22/20 Page 3 of 22



duties, and employees,2 and (b) environmental, regulatory, and other fees (collectively,

the “Taxes and Fees”). The Debtors pay or remit, as applicable, Taxes and Fees weekly, monthly,

bi-monthly, quarterly, semi-annually, annually, or on other terms to various governments and

applicable authorities (collectively, the “Authorities”), depending on the nature and incurrence of

a particular Tax or Fee and as required by applicable laws and regulations. A schedule identifying

the Authorities is attached hereto as Exhibit A.3 The Taxes and Fees typically are, but not

exclusively, remitted and paid by the Debtors through checks and electronic transfers that are

processed through their banks and other financial institutions or service providers. From time to

time, the Debtors also receive tax credits for overpayments or refunds in respect of Taxes or Fees.

The Debtors use these credits in the ordinary course of business to offset against future Taxes or

Fees, or have such amounts refunded to the Debtors.

        7.       Although the Debtors believe that they are substantially current with respect to their

payment of Taxes and Fees, the Debtors seek authority to continue making such payments where:

(a) Taxes and Fees accrue or are incurred postpetition; (b) Taxes and Fees have accrued or were

incurred prepetition but were not paid prepetition, or were paid in an amount less than actually

owed; (c) payments made prepetition by the Debtors were lost or otherwise not received in full by

any of the Authorities, which may give rise to interest and other penalties; and (d) Taxes and Fees

incurred for prepetition periods become due and payable after the commencement of these

chapter 11 cases.


2
    The Debtors do not seek authority to pay prepetition amounts related to employment taxes and payroll withholding
    taxes under this Motion, but rather request such authority as part of the Debtors’ Emergency Motion for Entry of
    an Order Authorizing the Debtors to (I) Pay Prepetition Wages, Salaries, Other Compensation, and Reimbursable
    Expenses and (II) Continue Employee Benefits Programs which has been filed concurrently herewith.
3
    Although Exhibit A is intended to be comprehensive, the Debtors may have inadvertently omitted Authorities
    from Exhibit A. The Debtors request relief with respect to Taxes and Fees payable to all Authorities, regardless
    of whether such Authority is specifically identified on Exhibit A.


                                                         3
         Case 20-30336 Document 14 Filed in TXSB on 01/22/20 Page 4 of 22



        8.       Any failure by the Debtors to pay the Taxes and Fees could materially disrupt the

Debtors’ business operations in several ways, including: (a) the Authorities may initiate audits of

the Debtors, which would unnecessarily divert the Debtors’ attention from the reorganization

process; (b) the Authorities may attempt to suspend the Debtors’ operations, file liens, seek to lift

the automatic stay, and/or pursue other remedies that will harm the estates; and (c) in certain

instances, the Debtors’ directors and officers could be subject to claims of personal liability, which

would likely distract those key individuals from their duties related to the Debtors’ restructuring.

Moreover, Taxes and Fees not paid on the due date as required by law may result in fines and

penalties, the accrual of interest, or both. Finally, the Debtors collect and hold certain outstanding

tax liabilities in trust for the benefit of the applicable Authorities, and these funds may not

constitute property of the Debtors’ estates.

        9.       The Debtors estimate that approximately $57.9 million in Taxes and Fees relating

to the prepetition period have accrued and may become due and owing (or arise in connection with

a collateral or bond posting obligation), either in the ordinary course, in connection with audits, or

in connection with settlements or statutory “amnesty” provisions, after the Petition Date.4




4
    The Debtors are currently subject to ongoing audit investigations and may be subject to further investigations on
    account of tax returns and/or obligations in prior years (collectively, the “Audits”). This figure includes
    investigations by the Authorities with respect to above categories, which may result in the imposition of additional
    prepetition Taxes and Fees being assessed against the Debtors, including interest on late payment of taxes (such
    additional Taxes and Fees, the “Assessments”). This figure also includes Assessments that may already have
    been made but are being contested in appropriate judicial or administrative proceedings, as well as amounts that
    may need to be posted as collateral in order to contest asserted Assessment amounts. Nothing in the above table,
    this Motion, or any related order constitutes or should be construed as an admission of liability by the Debtors
    with respect to any Audit or Assessment. The Debtors expressly reserve all rights with respect to any Audit.
    Furthermore, the Debtors reserve the right to contest any Assessment, if any, claimed to be due as a result of
    the Audits.


                                                          4
          Case 20-30336 Document 14 Filed in TXSB on 01/22/20 Page 5 of 22




                                                                                      Approximate Amount
            Category                               Description                        Accrued and Unpaid
                                                                                       as of Petition Date5

      Foreign Income          Taxes imposed on the Debtors’ income outside of the      $23.9 million
      Taxes                   United States.

      Sales and VAT Taxes     Taxes on goods and/or services that are                  $20.9 million
                              used/consumed or sold and assessed based on the
                              value of those goods and services.

      Customs and Import      Taxes imposed on the Debtors for importing goods         $0.7 million
      Duties                  into a particular jurisdiction from outside that
                              jurisdiction.

      Regulatory,             Fees related to permitting, licensing, levies,           $12.4 million
      Environmental, and      regulatory assessments, flag fees, compliance with
      Other Taxes and Fees    environmental laws and regulations, and other fees
                              paid to the Authorities.

                                                                              Total    $57.9 million


I.       Income Taxes

         10.      In the ordinary course of operating their businesses, the Debtors incur income taxes

on profits in the various foreign jurisdictions where the Debtors operate (the “Income Taxes”).

The Debtors typically pay Income Taxes on a quarterly basis. Additionally, in certain jurisdictions,

customers are required to withhold and remit Income Taxes to the relevant Authority on behalf of

the Debtors. In some jurisdictions, the Debtors remit estimated amounts in respect of Income

Taxes, resulting in tax credits or overpayments which may be set off against future Income Taxes,

or in certain circumstances may be refunded to the Debtors or non-Debtor affiliates. In 2019, the

Debtors paid, and customers withheld, approximately $73.9 million in Income Taxes. As of the

Petition Date, the Debtors estimate that they may owe approximately $23.9 million to the relevant

Authorities on account of prepetition Income Taxes.




5
     In certain cases, the approximate amount of Taxes and Fees is based on current exchange rates and may be subject
     to change based on fluctuations in exchange rates.


                                                          5
        Case 20-30336 Document 14 Filed in TXSB on 01/22/20 Page 6 of 22



II.    Sales and VAT Taxes.

       11.     The Debtors operate an international business in countries and regions around the

world including North America, Central America, South America, Europe, Africa, Russia, the

Caspian, the Middle East, and Asia-Pacific. In connection with such operations, the Debtors incur,

collect, and remit sales and value-added taxes based on the goods and/or services that are used or

consumed and assessed in relation to the value added to such goods and/or services

(the “Sales and VAT Taxes”). Sales and VAT Taxes essentially are general consumption taxes

charged at either the point of purchase for goods and services or the point of sale of goods and

services, which are usually set by the Authority as a percentage of the retail price of the good or

service purchased. The process by which the Debtors remit Sales and VAT Taxes varies depending

on the Authority. Generally, the Debtors remit Sales and VAT Taxes on a monthly basis. In 2019,

the Debtors remitted approximately $54.3 million in the aggregate to various Authorities on

account of Sales and VAT Taxes. As of the Petition Date, the Debtors estimate that approximately

$20.9 million in Sales and VAT Taxes will have accrued and remain unpaid to the

relevant Authorities.

III.   Customs and Import Duties.

       12.     The Debtors are required to pay both customs and import duties in the ordinary

course of operating their business (collectively, the “Customs and Import Duties”). For example,

the Debtors incur Customs and Import Duties when they import equipment for use on a maritime

construction vessel from another jurisdiction. The Debtors generally pay Customs and Import

Duties as they accrue. In 2019, the Debtors paid approximately $1.2 million in Customs and

Import Duties. As of the Petition Date, the Debtors estimate that approximately $0.7 million in

Customs and Import Duties will have accrued and remain unpaid to the relevant Authorities and

customs agents.

                                                6
        Case 20-30336 Document 14 Filed in TXSB on 01/22/20 Page 7 of 22



IV.     Regulatory, Environmental, and Other Taxes and Fees.

        13.     The Debtors incur, in the ordinary course of business, certain regulatory

assessments, permitting, licensing and other operational fees, including flag and port fees, levies,

fees related to environmental and conservation laws and regulations, franchise taxes, property

taxes, and other miscellaneous taxes and fees (collectively, “Regulatory, Environmental, and Other

Taxes and Fees”). The Debtors typically remit Regulatory, Environmental, and Other Taxes and

Fees to the relevant Authorities or customs agents on a monthly, quarterly, or annual basis. In

2019, the Debtors paid approximately $30.9 million in Regulatory, Environmental, and Other

Taxes and Fees. As of the Petition Date, the Debtors estimate that approximately $12.4 million in

Regulatory, Environmental, and Other Taxes and Fees will have accrued and remain unpaid to the

relevant Authorities or customs agents.

                                           Basis for Relief

V.      Certain of the Taxes and Fees May Not Be Property of the Debtors’ Estates.

        14.     Section 541(d) of the Bankruptcy Code provides, in relevant part, that “[p]roperty

in which the debtor holds, as of the commencement of the case, only legal title and not an equitable

interest . . . becomes property of the estate under subsection (a)(1) or (2) of this section only to the

extent of the debtors’ legal title to such property, but not to the extent of any equitable interest in

such property that the debtor does not hold.” Certain of the Taxes and Fees are collected or

withheld by the Debtors on behalf of the applicable Authorities and are held in trust by the Debtors.

See, e.g., Begier v. Internal Revenue Serv., 496 U.S. 53, 57–60 (1990) (holding that certain taxes

are property held by the debtor in trust for another and, as such, do not constitute property of the

estate). For example, all U.S. federal internal revenue tax withheld is considered to be held in a

special fund in trust for the United States. Id. at 60. Because the Debtors may not have an equitable



                                                   7
           Case 20-30336 Document 14 Filed in TXSB on 01/22/20 Page 8 of 22



interest in funds held on account of such “trust fund” taxes, the Debtors should be permitted to pay

those funds to the Authorities as they become due.6

VI.       Certain of the Taxes and Fees May Be Secured or Priority Claims Entitled to Priority
          Treatment under the Bankruptcy Code.

          15.      Claims for certain of the Taxes and Fees may be priority claims entitled to payment

before general unsecured claims. See 11 U.S.C. § 507(a)(8) (describing taxes entitled to priority

treatment). Moreover, Authorities may attempt to assess interest and penalties if such amounts are

not paid. Claims entitled to priority status pursuant to section 507(a)(8) of the Bankruptcy Code

must be paid in full under a confirmable plan pursuant to section 1129(a)(9)(C) of the Bankruptcy

Code. Therefore, payment of certain of the Taxes and Fees at this time only affects the timing of

the payment for the amounts at issue and will not unduly prejudice the rights and recoveries of

junior creditors.7 Payment of such Taxes and Fees likely will give Authorities no more than that

to which they otherwise would be entitled under a chapter 11 plan of reorganization and will save

the Debtors the potential interest expense, legal expense, and penalties that might otherwise accrue

on Taxes and Fees during these chapter 11 cases.

VII.      Payment of the Taxes and Fees as Provided Herein is a Sound Exercise of the Debtors’
          Business Judgment.

          16.      Section 363 of the Bankruptcy Code provides authority for the Debtors to pay Taxes

and Fees as and when they come due. Section 363(b)(1) of the Bankruptcy Code provides that



6
      For the avoidance of doubt, the Debtors hereby request authority to pay the Taxes and Fees as provided herein
      regardless of whether such Taxes and Fees constitute trust fund obligations.
7
      A recent opinion of the United States Bankruptcy Court for the District of Delaware creates some uncertainty as
      to (1) whether prepetition Income Taxes related to the Debtors’ current tax year should be entitled to
      administrative treatment under section 503(b)(1)(B)(i) of the Bankruptcy Code; and (2) whether prepetition
      Income Taxes, including those related to the Debtors’ current tax year that do not receive administrative claim
      treatment, should be entitled to priority treatment under section 507(a)(8) of the Bankruptcy Code. See In re
      Affirmative Holdings, Inc., No. 15-12136 (CSS) (Bankr. D. Del. Oct. 15, 2019) (classifying income tax claims
      arising from prepetition events as unsecured).


                                                          8
        Case 20-30336 Document 14 Filed in TXSB on 01/22/20 Page 9 of 22



“[t]he trustee, after notice and a hearing, may use, sell, or lease, other than in the ordinary course

of business, property of the estate . . . .” Under this section, a court may authorize the payment of

certain prepetition claims where a debtor “show[s] that a sound business purpose justifies such

actions.”    In re Montgomery Ward Holding Corp., 242 B.R. 147, 153 (D. Del. 1999).

Moreover, “[w]here the debtor articulates a reasonable basis for its business decisions (as distinct

from a decision made arbitrarily or capriciously), courts will generally not entertain objections to

the debtor’s conduct.” In re Johns-Manville Corp., 60 B.R. 612, 616 (Bankr. S.D.N.Y. 1986)

(citation omitted); see also In re Tower Air, Inc., 416 F.3d 229, 238 (3d Cir. 2005) (“Overcoming

the presumptions of the business judgment rule on the merits is a near-Herculean task.”).

       17.     This standard is satisfied here. The Debtors’ ability to pay the Taxes and Fees is

critical to their continued and uninterrupted operations. If certain Taxes and Fees remain unpaid,

the Authorities may seek to recover such amounts directly from the Debtors’ directors, officers, or

employees, thereby distracting such key personnel from the administration of these chapter 11

cases. See, e.g., Schmehl v. Helton, 662 S.E.2d 697, 707 (W. Va. 2008) (noting that corporate

officers may be held responsible for payment of certain corporate taxes); In re Am. Motor Club,

Inc., 139 B.R. 578, 581–83 (Bankr. E.D.N.Y. 1992) (stating “[i]f the employer fails to pay over

the trust fund taxes, the IRS may collect an equivalent amount directly from officers or employees

of the employer who are responsible for collecting the tax” and finding director personally liable

for unpaid taxes) (citing United States v. Energy Res. Co., 495 U.S. 545, 547 (1990)).

Any collection action on account of such claims, and any potential ensuing liability, would distract

the Debtors and their personnel to the detriment of all parties in interest. The dedicated and active

participation of the Debtors’ officers and employees is integral to the Debtors’ continued




                                                  9
       Case 20-30336 Document 14 Filed in TXSB on 01/22/20 Page 10 of 22



operations and essential to the orderly administration and, ultimately, the success of these

chapter 11 cases.

       18.     Furthermore, the Debtors’ liability to pay the Taxes and Fees may ultimately result

in increased tax liability for the Debtors if interest and penalties accrue on the Tax and Fee claims.

Such a result would be contrary to the best interests of the Debtors’ estates and all stakeholders.

As noted above, many of the Taxes and Fees may be entitled to priority status pursuant to section

507(a)(8)(C) of the Bankruptcy Code. As priority claims, these obligations must be paid in full

before any general unsecured obligations of the Debtors may be satisfied. To the extent that the

Debtors are not able to timely pay the prepetition Taxes and Fees, they may ultimately be required

to pay those amounts with additional interest and penalties. The Debtors’ failure to pay the

prepetition Taxes and Fees as they come due thus may ultimately increase the amount of priority

claims held by the Authorities against the Debtors’ estates to the detriment of the Debtors’ general

unsecured creditors and other stakeholders. Accordingly, the Court should grant the Debtors

authority to pay the prepetition Taxes and Fees as provided herein.

                                    Emergency Consideration

       19.     Pursuant to Local Rule 9013-1(i), the Debtors respectfully request emergency

consideration of this Motion pursuant to Bankruptcy Rule 6003, which empowers a court to grant

relief within the first 21 days after the commencement of a chapter 11 case “to the extent that relief

is necessary to avoid immediate and irreparable harm.” As set forth in this Motion, the Debtors

believe an immediate and orderly transition into chapter 11 is critical to the viability of their

operations and that any delay in granting the relief requested could hinder the Debtors’ operations

and cause irreparable harm. Furthermore, the failure to receive the requested relief during the

first 21 days of these chapter 11 cases would severely disrupt the Debtors’ operations at this critical

juncture and imperil the Debtors’ restructuring. Accordingly, the Debtors submit that they have

                                                  10
       Case 20-30336 Document 14 Filed in TXSB on 01/22/20 Page 11 of 22



satisfied the “immediate and irreparable harm” standard of Bankruptcy Rule 6003 and, therefore,

respectfully request that the Court approve the relief requested in this Motion on an

emergency basis.

                            Waiver of Bankruptcy Rule 6004(a) and 6004(h)

       20.     To implement the foregoing successfully, the Debtors request that the Court enter

an order providing that notice of the relief requested herein satisfies Bankruptcy Rule 6004(a) and

that the Debtors have established cause to exclude such relief from the 14-day stay period under

Bankruptcy Rule 6004(h).

                                       Reservation of Rights

       21.     Nothing contained herein or any actions taken pursuant to such relief requested is

intended or shall be construed as: (a) an admission as to the amount of, basis for, or validity of

any claim against a Debtor entity under the Bankruptcy Code or other applicable nonbankruptcy

law; (b) a waiver of the Debtors’ or any other party in interest’s right to dispute any claim on any

grounds; (c) a promise or requirement to pay any claim; (d) an implication or admission that any

particular claim is of a type specified or defined in this Motion or any order granting the relief

requested by this Motion or any order granting the relief requested by this Motion or a finding that

any particular claim is an administrative expense claim or other priority claim; (e) a request or

authorization to assume, adopt, or reject any agreement, contract, or lease pursuant to section 365

of the Bankruptcy Code; (f) an admission as to the validity, priority, enforceability, or perfection

of any lien on, security interest in, or other encumbrance on property of the Debtors’ estates;

(g) a waiver or limitation of the Debtors’, or any other party in interest’s, rights under

the Bankruptcy Code or any other applicable law; or (h) a concession by the Debtors that any liens

(contractual, common law, statutory, or otherwise) that may be satisfied pursuant to the relief

requested in this Motion are valid, and the rights of all parties in interest are expressly reserved to

                                                  11
       Case 20-30336 Document 14 Filed in TXSB on 01/22/20 Page 12 of 22



contest the extent, validity, or perfection or seek avoidance of all such liens. If the Court grants

the relief sought herein, any payment made pursuant to the Court’s order is not intended and should

not be construed as an admission as to the validity of any particular claim or a waiver of

the Debtors’ or any other party in interest’s rights to subsequently dispute such claim.

                                               Notice

       22.     Notice of the hearing on the relief requested in this Motion will be provided by the

Debtors in accordance and compliance with Bankruptcy Rules 4001 and 9014, as well as the Local

Rules, and is sufficient under the circumstances. Without limiting the foregoing, due notice will

be afforded, whether by facsimile, electronic mail, overnight courier or hand delivery, to

parties-in-interest, including: (a) the Office of the U.S. Trustee for the Southern District of Texas;

(b) entities listed as holding the 50 largest unsecured claims against the Debtors (on a consolidated

basis); (c) Credit Agricole Corporate and Investment Bank, 1301 Avenue of the Americas, New

York, New York 10019, Attn: Ronald E. Spitzer, Kathleen Sweeney and Yuri Tsyganov, as

proposed DIP LC Agent and as proposed DIP Collateral Agent (each as defined in the DIP Credit

Agreement) under the DIP Credit Agreement, as Revolving Administrative Agent and as Collateral

Agent (the “Revolving Administrative Agent”) under that certain Superpriority Senior Secured

Credit Agreement, dated as of October 21, 2019, and as Revolving and LC Administrative Agent

and as Collateral Agent (the “Revolving and LC Administrative Agent”) under that certain Credit

Agreement, dated as of May 10, 2018; (d) Linklaters LLP, 1345 Avenue of the Americas, New

York, New York 10105, Attn: Margot Schonholtz, Esq. and Penelope Jensen, Esq., counsel to the

proposed DIP LC Agent, the proposed DIP Collateral Agent, the Revolving Administrative Agent

and the Revolving and LC Administrative Agent; (e) Bracewell LLP, 711 Louisiana Street, Suite

2300, Houston, Texas 77002, Attn: William A. (Trey) Wood III, Esq., co-counsel to the proposed

DIP LC Agent, the proposed DIP Collateral Agent, the Revolving Administrative Agent and the

                                                 12
       Case 20-30336 Document 14 Filed in TXSB on 01/22/20 Page 13 of 22



Revolving and LC Administrative Agent; (f) the indenture trustee for each of the Debtors’

unsecured notes, and counsel thereto; (g) Paul, Weiss, Rifkind, Wharton & Garrison LLP, 1285 6th

Ave, New York, NY 10019, Attn: Andrew N. Rosenberg and Alice Belisle Eaton, and Brown

Rudnick LLP, 7 Times Square, New York, NY 10036, Attn: Robert J. Stark and Bennett S.

Silverberg, co-counsel to the Ad Hoc Group of Senior Noteholders; (h) Davis, Polk & Wardell

LLP 450 Lexington Ave, New York, NY 10017, Attn: Damian Schaible and Natasha Tsiouris,

counsel to the Ad Hoc Group of Term Lenders; (i) the United States Attorney’s Office for the

Southern District of Texas; (j) the Internal Revenue Service; (k) the United States Securities and

Exchange Commission; (l) the Environmental Protection Agency and similar state environmental

agencies for states in which the Debtors conduct business; (m) the state attorneys general for states

in which the Debtors conduct business; (n) the Authorities; and (o) any party that has requested

notice pursuant to Bankruptcy Rule 2002. The Debtors submit that, in light of the nature of the

relief requested, no other or further notice need be given.



                           [Remainder of page intentionally left blank.]




                                                 13
       Case 20-30336 Document 14 Filed in TXSB on 01/22/20 Page 14 of 22



       WHEREFORE, the Debtors respectfully request that the Court enter an order granting the

relief requested in this Motion and granting such other and further relief as is appropriate under

the circumstances.

 Houston, Texas
 January 22, 2020

 /s/ Matthew D. Cavenaugh
 JACKSON WALKER L.L.P.                             KIRKLAND & ELLIS LLP
 Matthew D. Cavenaugh (TX Bar No. 24062656)        KIRKLAND & ELLIS INTERNATIONAL LLP
 Jennifer F. Wertz (TX Bar No. 24072822)           Joshua A. Sussberg, P.C. (pro hac vice pending)
 Kristhy M. Peguero (TX Bar No. 24102776)          Christopher T. Greco, P.C. (pro hac vice pending)
 Veronica A. Polnick (TX Bar No. 24079148)         Anthony R. Grossi (pro hac vice pending)
 1401 McKinney Street, Suite 1900                  601 Lexington Avenue
 Houston, Texas 77010                              New York, New York 10022
 Telephone:      (713) 752-4200                    Telephone:      (212) 446-4800
 Facsimile:      (713) 752-4221                    Facsimile:      (212) 446-4900
 Email:          mcavenaugh@jw.com                 Email:       joshua.sussberg@kirkland.com
                 jwertz@jw.com                                  christopher.greco@kirkland.com
                 kpeguero@jw.com                                anthony.grossi@kirkland.com
                 vpolnick@jw.com
                                                   -and-
 Proposed Co-Counsel to the Debtors
 and Debtors in Possession                         James H.M. Sprayregen, P.C.
                                                   John R. Luze (pro hac vice pending)
                                                   300 North LaSalle Street
                                                   Chicago, Illinois 60654
                                                   Telephone: (312) 862-2000
                                                   Facsimile: (312) 862-2200
                                                   Email:        james.sprayregen@kirkland.com
                                                                 john.luze@kirkland.com

                                                   Proposed Co-Counsel to the Debtors
                                                   and Debtors in Possession
       Case 20-30336 Document 14 Filed in TXSB on 01/22/20 Page 15 of 22



                                     Certificate of Service

        I certify that on January 22, 2020, I caused a copy of the foregoing document to be served
by the Electronic Case Filing System for the United States Bankruptcy Court for the Southern
District of Texas.

                                                      /s/ Matthew D. Cavenaugh
                                                      Matthew D. Cavenaugh
Case 20-30336 Document 14 Filed in TXSB on 01/22/20 Page 16 of 22



                           EXHIBIT A

                           Authorities
       Case 20-30336 Document 14 Filed in TXSB on 01/22/20 Page 17 of 22



                                             Authorities

         Taxing Authority                Tax Type                              Address

Aiken County Auditor, SC             Personal Property   1930 University Pkwy., Ste. 2699, P.O. Box 94, Aiken,
                                                         SC 29802
Alabama Department of Revenue        Sales & Use         50 N. Ripley St., Montgomery, AL 36104

Allegheny (Cornell School), PA       Real Property       1099 Maple St., Coraopolis, PA 15108

Allegheny County, PA                 Real Property       Room 108, Courthouse, 436 Grant St., Pittsburgh, PA
                                                         15219
Anchorage Municipal Assessor, AK     Personal Property   632 W. 6th Ave., Ste. 300, Anchorage, AK 99501

Arkansas Dept. of Finance and        Sales & Use         P.O. Box 1272, Little Rock, AR 72203
Admin.
Ascension Parish Sales Tax Dept.     Sales & Use         615 E. Worthey St., Gonzales, LA 70737

Ascension Parish, LA                 Real Property       615 E. Worthey St., Gonzales, LA 70737

Australian Taxation Office           Corporate Income    GPO Box 9990, Sydney, NSW, 2001, Australia

Australian Taxation Office           VAT/GST             GPO Box 9990, Sydney, NSW, 2001, Australia

Australian Taxation Office           Withholding         GPO Box 9990, Sydney, NSW, 2001, Australia

Avenu - Alabama                      Sales & Use         P.O. Box 830725, Birmingham, AL 35283

Batam and Jakarta Directorate        Withholding         Jalan Gatot Subroto, Kav. 40-42, Jakarta 12190,
General of Taxes                                         Indonesia
Batam Directorate General of Taxes   Deemed Profit       Jalan Gatot Subroto, Kav. 40-42, Jakarta 12190,
                                                         Indonesia
Belastingdienst                      Corporate Income    Tax and Customs Administration/Department of
                                                         International Issues, Kloosterweg 22, P.O. Box 2865,
                                                         6401, DJ Heerlen, Netherlands
Belastingdienst                      VAT/GST             Postbus 3070, 6401 DN Heerlen, Netherlands

Board of Inland Revenue              VAT/GST             Ajax St., Port of Spain, Trinidad & Tobago

Brazoria County Appraiser, TX        Personal Property   500 N. Chenango St., Angleton, TX 77515

Buncombe County Assessor, NC         Personal Property   94 Coxe Ave., Asheville, NC 28801

Bureau of Internal Revenue           VAT/GST             Room 803, 8th Floor National Office Bldg. Diliman
                                                         QC, Philippines
Burke County Assessor, GA            Personal Property   P.O. Box 46, Waynesboro, GA 30830

Calcasieu Parish Assessor, LA        Personal Property   1011 Lakeshore Dr., #101, Lake Charles, LA 70601

Calcasieu Parish Sales Tax Dept.     Sales & Use         2439 6th St., P.O. Drawer 2050, Lake Charles, LA,
                                                         70602
       Case 20-30336 Document 14 Filed in TXSB on 01/22/20 Page 18 of 22



         Taxing Authority               Tax Type                               Address

Cameron Parish Assessor, LA         Personal Property   124 Recreation Center Ln., P.O. Box 1250, Cameron,
                                                        LA 70631
Canada Revenue Agency               Corporate Income    333 Laurier Ave. W., Ottawa, ON K1A 0L9, Canada

Canada Revenue Agency               VAT/GST             333 Laurier Ave. W., Ottawa, ON K1A 0L9, Canada

Canada Revenue Agency               Withholding         333 Laurier Ave. W., Ottawa, ON K1A 0L9, Canada

Chesterfield County VA              Business Licenses   P.O. Box 124, Chesterfield, VA 23832

City of Everett Business License    Business Licenses   2930 Wetmore Ave., Ste. 1-A, Everett, WA 98201

City of Everett, WA                 Sales & Use         2930 Wetmore Ave., Everett, WA 98201

City of Seattle Business License    Business Licenses   700 5th Ave., Ste. 5200, Seattle, WA 98104

City of Tacoma Business License     Business Licenses   747 Market St., Tacoma, WA 98402

City of Tacoma, WA                  Sales & Use         747 Market St., Tacoma, WA 98402

City of Williamsburg, VA            Business Licenses   401 Lafayette St., Williamsburg, VA, 23185

Comptroller of Maryland             Sales & Use         80 Calvert St., P.O. Box 466, Annapolis, MD 21404

Contra Costa County Assessor, CA    Personal Property   2530 Arnold Dr., Ste. 100, Martinez, CA 94553

Cypress-Fairbanks, TX               Personal Property   10300 Jones Rd., Houston, TX 77065

Dallas County, TX                   Personal Property   1201 Elm St., Ste. 2600, Dallas, TX 75270

Davis County Assessor, UT           Personal Property   P.O. Box 618, Farmington, UT 84025

Delaware Division of Revenue        Sales & Use         Carvel State Office Bldg., 820 N. French St.,
                                                        Wilmington, DE 19801
Department of Inspection and Tax    Corporate Income    Ahmed Al Jabir St., P.O. Box 900 Safat, 13009,
claims (DIT)                                            Kuwait
Direccion de Impuestos y Aduanas    VAT/GST             Nivel Central, carrera 8 Nº 6C - 38 Edificio San
Nacionales                                              Agustín, Bogotá, Colombia
Direccion de Impuestos y Aduanas    Withholding         Nivel Central, carrera 8 Nº 6C - 38 Edificio San
Nacionales                                              Agustín, Bogotá, Colombia
Direccion General de Impuestos      VAT/GST             Av. México #48, Gascue, Santo Domingo, República
Internos                                                Dominicana, 10204, Dominican Republic
East Baton Rouge Parish Assessor,   Personal Property   222 St. Louis St. # 238, Baton Rouge, LA 70802
LA
Everett, WA                         Real Property       2930 Wetmore Ave., Everett, WA 98201

Fairfield County Auditor, SC        Personal Property   101 S. Congress St., P.O. Box 88, Winnsboro, SC
                                                        29180




                                                    2
       Case 20-30336 Document 14 Filed in TXSB on 01/22/20 Page 19 of 22



         Taxing Authority                  Tax Type                              Address

Federal Tax Authority (FTA)            VAT/GST             Central Park - Business Tower, Dubai, 9714, United
                                                           Arab Emirates
Federal Tax Authority (FTA)            Withholding         Central Park - Business Tower, Dubai, 9714, United
                                                           Arab Emirates
Finanční úřad pro Jihomoravský kraj,   Corporate Income    Příkop 25, 604 23 Brno-střed, Czech Republic
územní pracoviště Brno 1
Finanční úřad pro Jihomoravský kraj,   VAT/GST             Příkop 25, 604 23 Brno-střed, Czech Republic
územní pracoviště Brno 1
Florida Department of Revenue          Sales & Use         P.O. Box 6668, Tallahassee, FL 32314

General Authority of Zakat & Tax       Corporate Income    Headquarter Riyadh, Prince Abdulrahman Bin
(GAZT)                                                     Abdulaziz St., Riyadh 12628, Saudi Arabia
General Authority of Zakat & Tax       Customs/Duties      Headquarter Riyadh, Prince Abdulrahman Bin
(GAZT)                                                     Abdulaziz St., Riyadh 12628, Saudi Arabia
General Authority of Zakat & Tax       Uncertain Tax       Headquarter Riyadh, Prince Abdulrahman Bin
(GAZT)                                 Positions           Abdulaziz St., Riyadh 12628, Saudi Arabia
General Authority of Zakat & Tax       VAT/GST             Headquarter Riyadh, Prince Abdulrahman Bin
(GAZT)                                                     Abdulaziz St., Riyadh 12628, Saudi Arabia
General Authority of Zakat & Tax       Withholding         Headquarter Riyadh, Prince Abdulrahman Bin
(GAZT)                                                     Abdulaziz St., Riyadh 12628, Saudi Arabia
General Tax Authority (GTA)            Withholding         Al Corniche St., Doha, Qatar, 8G8C+XV Doha, Qatar

Georgia Department of Revenue          Sales & Use         1800 Century Blvd., Atlanta, GA 30345

Harris - La Porte City , TX            Real Property       604 W. Fairmont Pkwy., La Porte, TX 77571

Harris - LaPorte ISD , TX              Real Property       1002 San Jacinto St., La Porte, TX 77571

Harris - Sheldon ISD, TX               Real Property       11411 C.E. King Pkwy., Houston, TX 77044

Harris - Sheldon Rd MUD, TX            Real Property       9419 Lamkin Rd., Houston, TX 77049

Harris (Cypress ISD), TX               Real Property       10300 Jones Rd., Houston, TX 77065

Harris- City of Pasadena , TX          Real Property       1149 Ellsworth Dr., Pasadena, TX 77506

Harris County (LaPorte ISD), TX        Real Property       1002 San Jacinto St., La Porte, TX 77571

Harris County Appraiser, TX            Personal Property   13013 Northwest Fwy., Houston, TX 77040

Harris County, TX                      Real Property       1001 Preston St., Houston, TX 77002

Harrison County , MS                   Personal Property   1801 23rd Ave. Gulfport, MS 39501

Harrison County, MS                    Real Property       1801 23rd Ave. Gulfport, MS 39501

HM Revenue & Customs                   VAT/GST             Custom House Annexe, 20 Lower Thames St.,
                                                           Billingsgate, London EC3R 6EE, United Kingdom


                                                       3
       Case 20-30336 Document 14 Filed in TXSB on 01/22/20 Page 20 of 22



          Taxing Authority               Tax Type                               Address

Iberville Parish Assessor, LA        Personal Property   P.O. Box 697, Plaquemine, LA 70765

Iberville Parish Sales Tax Dept.     Sales & Use         Iberville Parish Courthouse, 58050 Meriam St., 2nd
                                                         Floor, Plaquemine, LA 70764
Idaho State Tax Commission           Sales & Use         P.O. Box 36, Boise, ID 83722

Illinois Department of Revenue       Sales & Use         P.O. Box 19035, Springfield, IL 62794

Income Tax Department                Corporate Income    Central Board of Direct Taxes, North Block, New
                                                         Delhi-110002, India
Income Tax Department                VAT/GST             Centralized Processing Centre, Income Tax
                                                         Department, Bengaluru 560500, India
Income Tax Department                Withholding         Central Board of Direct Taxes, North Block, New
                                                         Delhi-110002, India
Inspectorate of the Federal Tax      VAT/GST             52A Ilyinskaya Str., Nizhny Novgorod, Nizhny
Service for Nizhegorodsky district                       Novgorod region 603109, Russia
city Nizhny Novgorod
Interdistrict Inspectorate of the    VAT/GST             Sadovaya str., 55/57, 190068, Sankt-Peterbeurg,
Federal Tax Service No. 4 for St-                        Russia
Petrsburg
Interdistrict Inspectorate of the    VAT/GST             Pokhodny Proezd, 3, Bldg. 1, 5th Floor, 125373,
Federal Tax Service No. 47 for                           Moscow, Russia
Moscow
Internal Revenue Service             Withholding         P.O. Box 7346, Philadelphia, PA 19101

Iowa Department of Revenue           Sales & Use         Hoover State Office Bldg., 4th Floor, 1305 E. Walnut,
                                                         Des Moines, IA 50319
Ireland Revenue                      Corporate Income    Collector General's Division, Sarsfield House, Francis
                                                         St., Limerick V94 R972
Jefferson County Appraiser, TX       Personal Property   P.O. Box 21337, Beaumont, TX 77720

Jefferson County, TX                 Real Property       P.O. Box 2112, Beaumont, TX 77704

Kankakee County, IL                  Real Property       189 E. Court St., Kankakee, IL 60901

Laurens County Auditor, SC           Personal Property   100 Hillcrest Sq., Ste. F, P.O. Box 907, Laurens, SC
                                                         29360
Laurens County, SC                   Real Property       100 Hillcrest Sq., Laurens, SC 29360

Live Oak, TX                         Real Property       8001 Shin Oak Dr., Live Oak, TX 78233

Livingston - City of Walker , LA     Real Property       10136 Florida Blvd., P.O. Box 217, Walker, LA 70785

Livingston Parish Sales Tax Dept.    Sales & Use         20399 Government Blvd., Livingston, LA 70754

Livingston Parish, LA                Real Property       20399 Government Blvd., Livingston, LA 70754

Louisiana Department of Revenue      Corporate Income    617 North Third St., Baton Rouge, LA 70802


                                                     4
       Case 20-30336 Document 14 Filed in TXSB on 01/22/20 Page 21 of 22



         Taxing Authority             Tax Type                               Address

Louisiana Department of Revenue   Sales & Use         617 N. Third St., Baton Rouge, LA 70802

Marion - New Hope City, TN        Real Property       2610 Hwy. 156, P.O. Box 168, S. Pittsburg, TN 37380

Marion County, TN                 Real Property       1 Courthouse Sq., Ste. 105, P.O. Box 789, Jasper, TN
                                                      37347
Maryland Dept. of Assessments &   Personal Property   301 W. Preston St., Baltimore, MD 21201
Taxation, MD
Mecklenburg County Assessor, NC   Personal Property   P.O. Box 36819, Charlotte, NC 28236

Michigan Department of Treasury   Sales & Use         Michigan Department of Treasury, Lansing, MI 48922

Montgomery County Appraiser, TX   Personal Property   P.O. Box 2233, Conroe, TX 77305

Morgan County Assessor, IN        Personal Property   180 S. Main St., # 218, Martinsville, IN 46151

Nebraska Department of Revenue    Sales & Use         P.O. Box 94818, Lincoln, NE 68509

New York Department of Taxation   Sales & Use         ATTN: Office of Counsel, Bldg. 9, W A Harriman
                                                      Campus, Albany NY 12227
North Carolina Department of      Sales & Use         P.O. Box 871, Raleigh, NC 27602
Revenue
Nueces County Appraiser, TX       Personal Property   201 N. Chaparral St., Corpus Christi, Texas 78401

Ohio Department of Taxation       Sales & Use         4485 Northland Ridge Blvd., Columbus, OH 43229

Pennsylvania Department of        Sales & Use         P.O. Box 280905, Harrisburg, PA 17128
Revenue
Pierce County Assessor, WA        Personal Property   930 Tacoma Avenue S., Tacoma, WA 98402

Polk County, IA                   Real Property       Polk County Administration Bldg., 111 Court Ave.,
                                                      Room 195, Des Moines, IA 50309
Rancho Cucamonga                  Business Licenses   10500 Civic Center Dr., Rancho Cucamonga, CA
                                                      91730
Receita Federal do Brasil         Customs/Duties      Avenida Limeira, 222, 13414-901 Piracicaba, Brazil

Receita Federal do Brasil         Withholding         Avenida Limeira, 222, 13414-901 Piracicaba, Brazil

Revenue Department                VAT/GST             90, Soi Phahon Yothin 7, Phahon Yothin Rd., Sam Sen
                                                      Nai, Phaya Thai, Bangkok 10400 Thailand
Revenue Department                Withholding         90, Soi Phahon Yothin 7, Phahon Yothin Rd., Sam Sen
                                                      Nai, Phaya Thai, Bangkok 10400 Thailand
Rhode Island Business License     Business Licenses   1511 Pontiac Ave., Cranston, RI 02920

Rhode Island Sales Tax Permit     Business Licenses   Rhode Island Division of Taxation, One Capitol Hill,
                                                      Providence, RI 02908
Richardson ISD, TX                Personal Property   400 S. Greenville Ave., Richardson, TX 75081



                                                  5
       Case 20-30336 Document 14 Filed in TXSB on 01/22/20 Page 22 of 22



         Taxing Authority                 Tax Type                               Address

Saint Charles Parish Assessor, LA     Personal Property   15045 River Rd., Hahnville, LA 70057

Saint Joseph County Assessor, IN      Personal Property   227 W. Jefferson Blvd., 3rd Flr., County-City Bldg.,
                                                          South Bend, IN 46601
Servicio de Administracion            Corporate Income    Av. Hidalgo 77, Col. Guerrero, C.P. 06300, Ciudad de
Tributaria                                                México, Mexico
Servicio de Administracion            VAT/GST             Av. Hidalgo 77, Col. Guerrero, C.P. 06300, Ciudad de
Tributaria                                                México, Mexico
Smith County Appraiser, TX            Personal Property   245 SSE Loop 323, Tyler, TX 75702

Smith County, TX                      Real Property       200 E. Ferguson St., Tyler, TX 75702

Snohomish County Assessor, WA         Personal Property   3000 Rockefeller Ave., Everett, WA 98201

Spring Branch ISD, TX                 Personal Property   955 Campbell Rd., Houston, TX 77024

St. Charles Parish Sales Tax Dept.    Sales & Use         St. Charles Parish Courthouse 3rd Floor, 15045 River
                                                          Rd., P.O. Box 302, Hahnville, LA 70057
State Revenue Committee of the        Corporate Income    11 bld., Victory Avenue, 010000, Nur-Sultan,
Ministry of Finance                                       Kazakhstan
State Taxation Administration         Corporate Income    No. 5 West Yangfangdian Rd., Haidian District,
                                                          Beijing, 100038, China
Tax Authority                         Corporate Income    Muscat, Ruwi P.O. Box: 285, P.C. 100, Oman

Tax Authority for shareholding        Customs/Duties      Ministry of Finance, 26 El Obour Bldgs., Salah Salem
companies/ Personal income division                       Rd., Cairo, Egypt
Texas Comptroller of Public           Sales & Use         Lyndon B. Johnson State Office Bldg., 111 E. 17th St.,
Accounts                                                  Austin, TX 78774
Texas State Comptroller               Corporate Income    Lyndon B. Johnson State Office Bldg., 111 E. 17th St.,
                                                          Austin, Texas 78774
Township of Neville, PA               Real Property       5050 Grand Ave., Neville Island, PA 15225

Union County, AR                      Real Property       101 N. Washington, Rm. 106, El Dorado, AK 71730

Utah County, UT                       Real Property       100 E. Center St., Provo, UT 84606

Virginia Tax                          Sales & Use         Office of Customer Services, P.O. Box 1115,
                                                          Richmond, VA 23218
Wake County Assessor, NC              Personal Property   301 S. McDowell St. Suite 3800, Raleigh NC 27601

Washington Department of Revenue      Sales & Use         Treasury Management, P.O. Box 47464, Olympia, WA
                                                          98504
West Virginia State Tax Department    Sales & Use         1001 Lee St. E, Charleston, WV 25301

Will County, IL                       Real Property       302 N. Chicago St., Joliet, IL 60432




                                                      6
